Case 2:18-cv-00469-JES-UAM Document 21 Filed 05/07/19 Page 1 of 2 PageID 84




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

  MELISSA GRAHAM,                                 CASE NO.: 2:18-cv-00469-JES-CM

            Plaintiff,

  vs.

  MEDICREDIT, INC.,

            Defendant.
                                        /

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties

  hereby dismiss the above-captioned action and all claims asserted in the action with

  prejudice. The parties agree to bear their own fees and costs.

  Respectfully Submitted,                          Respectfully Submitted,


  /s/ Christopher W. Boss                          /s/ Scott A. Richards
  Christopher W. Boss, Esq.                        Scott A. Richards, Esq.
  Florida Bar No.: 13183                           Florida Bar No.: 72657
  BOSS LAW                                         CARLTON FIELDS, P.A.
  Email: cpservice@bosslegal.com                   Email: SRichards@carltonfields.com
  9887 Fourth Street North, Suite 202              200 S. Orange Ave., Ste. 1000
  St. Petersburg, Florida 33702                    Orlando, FL 32801
  Telephone: (727) 471-0039                        Telephone: (407) 244-8226
  Facsimile: (888) 449-8792                        Fax: (407) 648-9099
  Attorney for Plaintiff                           Attorneys for Defendant




  118123992.1
Case 2:18-cv-00469-JES-UAM Document 21 Filed 05/07/19 Page 2 of 2 PageID 85




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 7th day of May, 2019, I electronically filed the
  foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties either via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing, including:

  Scott A. Richards, Esq.
  CARLTON FIELDS, P.A.
  Email: SRichards@carltonfields.com
  200 S. Orange Ave., Ste. 1000
  Orlando, FL 32801
  Attorneys for Defendant
                                                    /s/ Christopher Boss
                                                    Christopher W. Boss, Esq.




                                              2
  118123992.1
